Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16945306 on 7/31/2020.
Information Disclosure Statement
Applicant should note that a large number of references in the attached IDS’ have been considered by the Examiner in the same manner as other documents in the Office Search files are considered by the Examiner while conducting a search of the prior art. See MPEP 609.04-609.05. 
However, Applicant is requested to point out any particular references in the large number of references which they believe may be of particular relevance to the instant claimed invention in response to the this office action to help expedite prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-9, 11-17, 19-34, 36-38  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravichandran (U.S. Patent App Pub 20140164486).

	Regarding claim 1,
Ravichandran teaches at least one non-transitory computer-readable storage medium including instructions that, when executed by a computing node, cause the computing node to: (See paragraphs 142, 158, 161, Ravichandran)
receive a request to deploy an application to a first service domain on a first computing platform and a second service domain hosted on a second computing platform having a different architecture than the first computing platform, wherein the application utilizes an abstraction of a service; and (See paragraphs 61, 54, 67,  Ravichandran teaches receiving a request to deploy an application on a particular domain/architecture)
deploy the service on the first and second service domains; and (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)
deploy the application on the first and second service domains. See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying an application onto a first and second website hosting architecture)
*Examiner’s note: The receiving step and the two deploying steps are disjoint and therefore the claim limitations are not necessarily linked.

	Regarding claim 3,
 (See paragraphs155, 156, Ravichandran teaches third architecture different than the first and second architectures) 

	Regarding claim 4,
Ravichandran teaches the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to deploy the first service domain to a cloud computing platform, a computing node cluster platform, a bare metal platform, or an edge platform as the first computing platform.(See paragraphs 55-56, Ravichandran teaches bare metal platform, cloud computing platform)

	Regarding claim 5,
Ravichandran teaches the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to receive at least one of a containerized application, a data pipeline, or a machine learning model, as the application. .(See paragraphs 78, 127, Ravichandran teaches containerized application)

	Regarding claim 6,
(See paragraphs 68, 93, Ravichandran teaches tools deployed )

	Regarding claim 7,
Ravichandran teaches the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to deploy the first and second service domains to the first and second computing platforms, respectively. (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)

	Regarding claim 8,
Ravichandran teaches the at least one computer-readable storage medium of claim 7, wherein the instructions further cause the computing node to start a first virtual machine on the first computing platform to deploy the first service domain. (See paragraphs 76, 108, Ravichandran teaches starting a virtual machine)

	Regarding claim 9,
Ravichandran teaches the at least one computer-readable storage medium of claim 7, wherein the instructions further cause the computing node to provide a platform as a service software stack to the first computing platform to deploy the first service domain. (See paragraphs 13, 104, Ravichandran teaches software stacks)

	Regarding claim 11,
Ravichandran teaches a system, comprising: a first service domain hosted on a first computing platform having a first architecture, wherein the first service domain includes a set of services; (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)
a second service domain hosted on a second computing platform having a second architecture, wherein the second service domain includes the set of services; and (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying an application onto a first and second website hosting architecture)
a platform-as-a-service (PaaS) manager hosted on a computing node, wherein, in response to receipt of a request from a user to install the first and second service domains on the first and second computing platforms, respectively, the PaaS manager is configured to generate the first service domain for installation on the first computing platform based on the first architecture and generate the first service domain for installation on the second computing platform based on the second architecture. (See paragraphs 14-15, 108, Ravichandran teaches generating first services for a first domain and second service for a second domain)
*Examiner’s note: The receiving step and the two deploying steps are disjoint and therefore the claim limitations are not necessarily linked.

	Regarding claim 12,
Ravichandran teaches the system of claim 11, wherein the PaaS manager is configured to generate the first service domain for installation on the first computing platform having a first cloud architecture and generate the first service domain for  (See paragraphs 14, 15, 164,, Ravichandran teaches deploying an application onto a first and second website hosting architecture)

	Regarding claim 13,
Ravichandran teaches the system of claim 11, wherein the PaaS Manager is further configured to deploy an application on the first and second service domains in response to receipt of a request to deploy the application to the first and second service domains, wherein the application utilizes a service of the set of services. (See paragraphs 155, 156, 164 Ravichandran teaches using a service of a set of services)

	Regarding claim 14,
Ravichandran teaches the system of claim 11, wherein, in response to receipt of a request from the user to install a third service domain on a third computing platform, the PaaS manager is configured to generate a third service domain for installation on the third computing platform having an architecture different than the first and second computing platforms. (See paragraphs155, 156, 164, Ravichandran teaches third architecture different than the first and second architectures)

	Regarding claim 15,
Ravichandran teaches the system of claim 11, wherein the PaaS manager is further configured to receive at least one of a containerized application, a data pipeline,  (See paragraphs 78, 127, 164,  Ravichandran teaches containerized application)

	Regarding claim 16,
Ravichandran teaches the system of claim 11, wherein the PaaS manager is configured to include at least one of a runtime service, a data service, or a tool in the set of services. (See paragraphs 68, 93, 164 Ravichandran teaches tools deployed )

	Regarding claim 17,
Ravichandran teaches the system of claim 11, wherein the first service domain is installed in a virtual machine hosted on the first computing platform. (See paragraphs 76, 108, 164 Ravichandran teaches starting a virtual machine)

Claims 19-28 list all the same elements of claims 1-10, but in method form rather than medium form.  Therefore, the supporting rationale of the rejection to claims 1-10 applies equally as well to claims 19-28. 

	Regarding claim 29,
Ravichandran teaches the at least one computer-readable storage medium of claim 7, wherein the instructions further cause the computing node to deploy the first service domain to the first computing platform having a first architecture and the second service domain to that second computing platform having the second architecture, the  (See paragraphs 132, 108, 164 Ravichandran teaches a virtual machines and or other software handing the first and second architecture which are different )

	Regarding claim 30,
Ravichandran teaches the at least one computer-readable storage medium of claim 29, wherein the instructions further cause the computing node to deploy the service to first service domain based on a determination that the platform-specific software of the first service domain is capable of hosting the service.(See paragraphs 132, 108, 164 Ravichandran teaches a software deployed capable of hosting the service)

	Regarding claim 31,
Ravichandran teaches the system of claim 11, wherein the first service domain includes platform-specific software configured to operate on the first architecture and the second service domain includes platform-specific software configured to operate on the second architecture. (See paragraphs 61, 54, 67,  Ravichandran teaches first architecture and second architecture being operated using software)

Claims 32-33 list all the same elements of claims 28-29, but in method form rather than medium form.  Therefore, the supporting rationale of the rejection to claims 28-29 applies equally as well to claims 32-33. 

	Regarding claim 34,
Ravichandran teaches a system, comprising: a first service domain hosted on a first computing platform having a first architecture, wherein the first service domain includes platform-specific software configured to operate on the first architecture; (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)
a second service domain hosted on a second computing platform having a second architecture, wherein the second service domain includes platform-specific software configured to operate on the second architecture, wherein the second architecture is different than the first architecture; and (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying an application onto a first and second website hosting architecture)
a platform-as-a-service (PaaS) manager hosted on a computing node, wherein the PaaS manager is configured to deploy the first service domain to the first computing platform and the second service domain to that second computing platform, wherein the PaaS manager is configured to receive an abstracted request to deploy an application to the first service domain and the second service domain hosted, wherein the application utilizes an abstraction of the service included in the first and second service domains, wherein, in response to the abstracted request, the PaaS manager is  (See paragraphs 14-15, 108, Ravichandran teaches generating first services for a first domain and second service for a second domain)
*Examiner’s note: The receiving step and the two deploying steps are disjoint and therefore the claim limitations are not necessarily linked.

	Regarding claim 36,
Ravichandran teaches the system of claim 34, wherein the PaaS manager is configured to deploy the first service domain to a cloud computing platform, a computing node cluster platform, a bare metal platform, or an edge platform as the first computing platform. (See paragraphs 55-56, Ravichandran teaches bare metal platform, cloud computing platform)

	Regarding claim 37,
Ravichandran teaches the system of claim 34, wherein the PaaS manager is configured to receive at least one of a containerized application, a data pipeline, or a machine learning model, as the application. (See paragraphs 78, 127, 164,  Ravichandran teaches containerized application)

	Regarding claim 38,
Ravichandran teaches the system of claim 34, wherein the PaaS manager is configured to start a first virtual machine on the first computing platform to deploy the first service domain. (See paragraphs 76, 108, Ravichandran teaches starting a virtual machine)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (U.S. Patent App Pub 20140164486) in view of Mandelstein (U.S. Patent 9244951).

	Regarding claim 2,
Ravichandran teaches at least one computer-readable storage medium of claim 1.
Ravichandran does not explicitly teach but Mandelstein teaches wherein the instructions further cause the computing node to provide a list of service domains available for deployment of the application, including the first and second service  (See column 8 line 30-64, claim 1,5, Mandelstein teaches database/ list of service domain that software is deployed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mandelstein with Ravichandran because both deal with abstract layer processing. The advantage of incorporating the above limitation(s) of Mandelstein into Ravichandran is that Mandelstein teaches the persistency access layer is provided as an interface and is configured to allow the multi-tenant application and its services to access several databases managed in the multi-tenant environment in a transparent manner when coupled with abstraction layer. Since the multi-tenant application and its services are unaware of the physical implementation of the databases they reference, persistency access layer can provide a link between the multi-tenant application and the abstraction layer hiding the details of the physical implementation of the databases. The multi-tenant application and its services can read and write data to the databases through persistency access layer, by generating queries which are sent to the abstraction layer for extrapolation and processing, therefore making the overall system more robust and efficient. (See column 1, Mandelstein)

	Regarding claim 35,
Ravichandran teaches system of claim 34.
Ravichandran does not explicitly teach but Mandelstein teaches wherein the PaaS manager is configured to provide a list of service domains available for deployment of the application, including the first and second service domains, in  (See column 8 line 30-64, claim 1,5, Mandelstein teaches database/ list of service domain that software is deployed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mandelstein with Ravichandran because both deal with abstract layer processing. The advantage of incorporating the above limitation(s) of Mandelstein into Ravichandran is that Mandelstein teaches the persistency access layer is provided as an interface and is configured to allow the multi-tenant application and its services to access several databases managed in the multi-tenant environment in a transparent manner when coupled with abstraction layer. Since the multi-tenant application and its services are unaware of the physical implementation of the databases they reference, persistency access layer can provide a link between the multi-tenant application and the abstraction layer hiding the details of the physical implementation of the databases. The multi-tenant application and its services can read and write data to the databases through persistency access layer, by generating queries which are sent to the abstraction layer for extrapolation and processing, therefore making the overall system more robust and efficient. (See column 1, Mandelstein)

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (U.S. Patent App Pub 20140164486) in view of Gangadhar (U.S. Patent App Pub 20200014607).

Regarding claim 10,

Ravichandran does not explicitly teach but Gangadhar teaches wherein the instructions further cause the computing node to train a machine learning model for inclusion in the application based on data received from an external data source.(See paragraphs 58, 65, 64, Gangadhar teaches machine learning model and data external data source )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gangadhar with Ravichandran because both deal with abstraction layer processing. The advantage of incorporating the above limitation(s) of Gangadhar into Ravichandran is that Gangadhar teaches the method enables providing cloud computing as a model of service delivery for enabling convenient on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service., therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Gangadhar)

	Regarding claim 18,
Ravichandran teaches system of claim 11.
Ravichandran does not explicitly teach but BLANK Gangadhar wherein the PaaS manager is further configured to train a machine learning model for inclusion in an application to be hosted in the first or second service domain based on data received (See paragraphs 58, 65, 64, Gangadhar teaches machine learning model and data external data source )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gangadhar with Ravichandran because both deal with abstraction layer processing. The advantage of incorporating the above limitation(s) of Gangadhar into Ravichandran is that Gangadhar teaches the method enables providing cloud computing as a model of service delivery for enabling convenient on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service., therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Gangadhar)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Siebel, U.S. Patent App 20170006135, provides service for design, development, deployment, and operation of next generation cyber-physical software applications and business processes. Provides a suite of pre-built, cross-industry applications, developed on its platform, that facilitate Internet-of-Things (IoT) business transformation for organizations in energy, manufacturing, aerospace, automotive, chemical, pharmaceutical, telecommunications, retail, insurance, healthcare, financial services, public sector, and others.
2. Peran, U.S. Patent App 20200034776, teaches the method involves determining adjacency of skills of target skills and skills of each of entities. The adjacency of skills is used to generate skill clusters. The skill clusters are corrected using the one domain knowledge experts. Skill demand of the skill clusters or corrected skill clusters are forecast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/NINOS DONABED/Primary Examiner, Art Unit 2444